 



PROMISSORY NOTE

 

$500,000.00

July 17, 2017

Ukiah, California

 

FOR VALUE RECEIVED, Mendocino Brewing Company, Inc. (“Maker”), a California
corporation, promises to pay to the order of Catamaran Services, Inc.
(“Holder”), a Delaware corporation, the principal sum of Five Hundred Thousand
dollars ($500,000.00) (“Principal”), with interest as defined below.

 

Maker promises to pay interest to Holder from the date of this Promissory Note
on unpaid Principal owing from time to time at a rate equal to the lesser of (i)
one and one-half percent (1.50%) per annum above the prime rate offered from
time to time by the Bank of America Corporation in San Francisco, California, or
(ii) ten percent (10%) per annum, until the Principal is fully paid.

 

All payments shall be in lawful money of the United States of America and in
immediately available funds. Computations of interest shall be based on a year
of 365 days but shall be calculated for the actual number of days in the period
for which interest is charged.

 

All payments under this Promissory Note shall be made to Holder as directed by
the Holder in writing.

 

This Promissory Note may be prepaid in whole or in part, without penalty, at the
option of Maker and without the consent of Holder. All payments shall be applied
first to accrued and unpaid interest, and then to the principal balance
outstanding.

 

All payments made pursuant to this Promissory Note are expressly subject to the
following condition:

 

a) No portion of Principal or interest on this Promissory Note will be payable
or paid until the Obligations(as that term is defined in the Credit and Security
Agreement dated as of June 23, 2011, as amended, modified, or supplemented from
time to time (the “Credit Agreement”), between Maker, Releta Brewing Company
LLC, and Cole Taylor Bank) to Cole Taylor Bank, now known as MB Financial Bank,
N.A. (“Bank”) has been paid and satisfied in full (“Bank Loan”).

 

The full payment of this Promissory Note, and accompanying interest, shall be
due six (6) months from the date of the Promissory Note. Should Maker not be
able to satisfy this Promissory Note at the end of the original six (6) month
term, the Promissory Note shall be extended for additional six (6) month terms
until such time as the Bank Loan has been satisfied in full.

 

  1 

 

 

This Promissory Note is secured. As security for the prompt and full
satisfaction of the outstanding principal balance of this Promissory Note, and
all other sums due under this Promissory Note, Maker agrees that Holder shall
have, and Maker hereby grants to and creates in favor of Holder, a lien and
security interest in any and all of the assets, real, personal and intangible of
the Maker, Maker’s subsidiary Releta Brewing Company, LLC granted to the Bank in
connection with the Credit Agreement and any Permitted Liens (as defined in the
Credit Agreement), Maker agrees that it shall not, without the prior written
consent of the Holder, grant or create or permit to attach or exist any
mortgage, security interest, lien, judgment, or other encumbrance on or in any
of the Property or any portion thereof. Maker agrees that to the fullest extent
allowed by law, the Holder’s security interest in the Property shall be of the
same nature and to the same extent at the security interest granted in the
Credit Agreement. Maker agrees that it shall preserve and protect Holder’s
security interest in the Property. In addition to all rights and remedies given
to Holder by this Promissory Note, Holder shall have all the rights and remedies
of a secured party under the Uniform Commercial Code (the “UCC”). The parties
hereto agree that this Promissory Note constitutes a security agreement under
the UCC. Maker agrees from time to time at the request of Holder to file or
record, or cause to be filed or recorded, such instruments, documents or
notices, including assignments, financing statements and continuation statements
as the Holder may deem reasonably necessary or advisable from time to time in
order to perfect, to continue perfected and to preserve the priority of such
lien and security interest.

 

Holder agrees and acknowledges that the security interest granted to Holder by
Maker in this Agreement is subject and subordinated to the security interest of
the Bank pursuant to the Credit Agreement.

 

Subject to any senior rights of the Bank, upon the occurrence of any one of the
following events (“Events of Default”), the entire principal amount outstanding
and all accrued interest thereunder shall at the option of the Holder, without
any prior notice, presentment or demand, become immediately due and payable in
full:

 

(i) Failure of the Maker to make payments whenever due, and the continuation of
such failure for a period of thirty (30) days; or

 

(ii) Failure of the Maker to perform or observe any of the Maker’s covenants or
agreements under this Note; and the continuation of such failure for a period of
thirty (30) days;or

 

(iii) An assignment by the Maker of any of its assets for the benefit of the
Maker’s creditors, or the commencement by or against the Maker of any
bankruptcy, insolvency, liquidation, receivership or similar proceedings.

 

Maker waives the right to require the Holder to do certain things. Those things
are: (a) to demand payment of amounts due (known as “presentment”); (b) to give
notice that amounts due have not been paid (known as “notice of dishonor”),
except as expressly provided elsewhere in this in a Promissory Note; (c) to
obtain an official certification of nonpayment (known as a “protest”). Anyone
else who agrees to keep the promises made in this a Promissory Note, or who
agrees to make payments to the Holder if Maker fails to keep the promises under
this a Promissory Note, or who signs this a Promissory Note to transfer it to
someone else also waives these rights. These persons are known as “guarantors,
sureties and endorsers.”

 

The terms and conditions of the Credit Agreement are hereby incorporated into
this Promissory Note by this reference.

 

 

 

 

NOTICE TO MAKER

Do not sign this Promissory Note if it contains blank spaces.

All spaces should be completed before you sign.

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Maker, by its
appropriate officers duly authorized, has executed this Promissory Note and
affixed its corporate seal on this day and year first written above.

 

MAKER ACCEPTED AND AGREED BY HOLDER MENDOCINO BREWING COMPANY, INC. CATAMARAN
SERVICES, INC. a California corporation. a Delaware corporation

 

/sd/   /sd/     Mahadevan Narayanan,   Rajwinder Kaur, Director Chief Financial
Officer    

 

 

 

 



